EXHIBIT 10.1
 
EXECUTION VERSION
 
SIXTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT,
dated as of October 24, 2017 (this “Amendment”), modifies that certain Second
Amended and Restated Loan and Security Agreement, dated as of March 21, 2011 (as
amended by that certain First Amendment to Second Amended and Restated Loan and
Security Agreement dated as of October 25, 2012, as further amended by that
certain Second Amendment to Second Amended and Restated Loan and Security
Agreement dated as of December 12, 2013, as further amended by that certain
Consent and Third Amendment to Second Amended and Restated Loan and Security
Agreement, dated as of January 15, 2016, as further amended by that certain
Fourth Amendment to Second Amended and Restated Loan and Security Agreement,
dated as of August 15, 2016, as further amended by that certain Fifth Amendment
to Second Amended and Restated Loan and Security Agreement, dated as of April
28, 2017, and as may be further amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Loan and Security Agreement”), among THE BON-TON DEPARTMENT STORES, INC., a
Pennsylvania corporation (“Bon-Ton”), CARSON PIRIE SCOTT II, INC., a Florida
corporation (“CPS II”), BON-TON DISTRIBUTION, LLC, an Illinois limited liability
company (“Distribution”), MCRIL, LLC, a Virginia limited liability company
(“McRIL”), BONSTORES REALTY ONE, LLC, a Delaware limited liability company
(“BR1LLC”), BONSTORES REALTY TWO, LLC, a Delaware limited liability company
(“BR2LLC” and, together with Bon-Ton, CPS II, Distribution, McRIL, BR1LLC and
any other person from time to time a borrower thereunder, collectively, the
“Borrowers”), each of the other Obligors party thereto, the financial
institutions party thereto from time to time as lenders (collectively, the
“Lenders”), BANK OF AMERICA, N.A., a national banking association (“Bank of
America”), as agent for the Lenders (in such capacity, the “Agent”), Bank of
America and WELLS FARGO BANK, NATIONAL ASSOCIATION, acting as co-collateral
agents (in such capacity, the “Co-Collateral Agents”), CRYSTAL FINANCIAL LLC,
acting as the documentation agent for the Tranche A-1 Lenders (in such capacity,
the “Tranche A-1 Documentation Agent”), and the other parties thereto. 
Capitalized terms used herein and not defined herein shall have the meaning
assigned to such terms in the Loan and Security Agreement, as amended by this
Amendment.
W I T N E S E T H:
A.           The Borrowers have requested that the Agent and the Lenders agree
to amend certain of the terms and provisions of the Loan and Security Agreement,
as specifically set forth in this Amendment.
B.            The undersigned Lenders and the Agent are prepared to amend the
Loan and Security Agreement as described in this Amendment, subject to the
conditions and in reliance on the representations set forth in this Amendment.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
 

--------------------------------------------------------------------------------

1.             Amendments to Loan and Security Agreement.
(a)           Section 1.1 (Definitions) of the Loan and Security Agreement is
hereby amended by restating the following definition in its entirety as follows:
“FCCR Trigger Event” - (a) from the Sixth Amendment Closing Date through
December 2, 2017, the failure of the Borrowers to maintain Excess Availability,
at any time, at least equal to 15% of the lesser of (i) the aggregate
Commitments at such time and (ii) the Aggregate Borrowing Base at such time, and
(b) from and after December 3, 2017, the failure of the Borrowers to maintain
Excess Availability, at any time, at least equal to the greater of (i) 20% of
the lesser of (A) the aggregate Commitments at such time and (B) the Aggregate
Borrowing Base at such time and (ii) $132,500,000.  For purposes of this Loan
Agreement, the occurrence of a FCCR Trigger Event shall be deemed continuing
until Excess Availability has at least equaled $132,500,000, or 15% or 20% of
the lesser of (x) the aggregate Commitments at such time and (y) the Aggregate
Borrowing Base at such time (as applicable pursuant to the immediately preceding
sentence), in which case a FCCR Trigger Event shall no longer be deemed to be
continuing for purposes of this Loan Agreement (it being understood and agreed
that any Default under Section 10.3.2 hereof shall continue until affirmatively
waived in accordance with Section 14.1.1 hereof).  For certainty, the
termination of any FCCR Trigger Event shall not preclude a subsequent FCCR
Trigger Event from occurring.
(b)          Section 1.1 (Definitions) of the Loan and Security Agreement is
hereby amended by inserting the following new definitions in the appropriate
alphabetical order:
“Cash Flow Forecast” - a rolling 13-week cash flow forecast prepared by the
Obligors in good faith based on assumptions the Obligors believe to be
reasonable, which shall include a weekly cash forecast and projections of cash
receipts, disbursements (including ordinary course operating expenses, Capital
Expenditures, asset sales, fees and expenses) and total available liquidity
(including forecasts of the Tranche A Borrowing Base, the Tranche A-1 Borrowing
Base, and Excess Availability), and which is otherwise in form and substance
acceptable to the Agent.
“Consenting Tranche A Lender” - a Tranche A Lender which has executed and
delivered the Sixth Amendment on the Sixth Amendment Closing Date.
“Consenting Tranche A-1 Lender” - a Tranche A-1 Lender which has executed and
delivered the Sixth Amendment on the Sixth Amendment Closing Date.
“Make-Whole Amount” - the result of (a) all interest on the portion of the
Tranche A-1 Revolver Loans prepaid, deemed to be prepaid, or required to be
prepaid that would otherwise have accrued and been due within the twelve month
period following the date of such prepayment (calculated based on the per annum
interest rate (including, for the avoidance of doubt, Applicable Margin)
applicable to the Tranche A-1 Revolver Loans on the date of such prepayment),
minus (b) actual cash payments of interest on such portion of the Tranche A-1
Revolver Loans paid by the Borrowers from the Sixth Amendment Closing Date
through the date of such prepayment.
2

--------------------------------------------------------------------------------

“Sixth Amendment” - the Sixth Amendment to Second Amended and Restated Loan and
Security Agreement, dated as of the Sixth Amendment Closing Date.
“Sixth Amendment Closing Date” - October 24, 2017.
“Specified Tranche A-1 Prepayment Premium” - in connection with any Tranche A-1
Prepayment Premium Trigger Event, (a) if such Tranche A-1 Prepayment Premium
Trigger Event occurs on or prior to the second year anniversary of the Sixth
Amendment Closing Date, the greater of (i) the Make-Whole Amount and (ii) two
percent (2%) of the amount of Tranche A-1 Revolver Loans prepaid, deemed to be
prepaid, or required to be prepaid (including, without limitation, as a result
of the automatic acceleration of the Tranche A-1 Revolver Loans as a result of
the occurrence of an Event of Default specified in Section 11.1(k) hereof) in
connection therewith and (b) thereafter, zero percent (0%).
“Tranche A Prepayment Premium” - in connection with any Tranche A Prepayment
Premium Trigger Event, (a) if such Tranche A Prepayment Premium Trigger Event
occurs on or prior to the second year anniversary of the Sixth Amendment Closing
Date, one percent (1%) of the aggregate amount of the Tranche A Revolver
Commitments (or, in the case of a partial termination thereof, the aggregate
amount of such terminated portion thereof) as in effect immediately prior to
such Tranche A Prepayment Premium Trigger Event (including, without limitation,
immediately prior to any termination of the Tranche A Revolver Commitments as a
result of the occurrence of an Event of Default hereunder) and (b) thereafter,
zero percent (0%).
“Tranche A Prepayment Premium Trigger Event” - the occurrence of any of the
following:
(a)          the termination of all or any portion of the Tranche A Revolver
Commitments for any reason, whether before or after (i) the occurrence of any
Event of Default or (ii) the commencement of any Insolvency Proceeding;
(b)          the acceleration of the Tranche A Revolver Loans for any reason,
including, without limitation, acceleration in accordance with Section 11.2, and
including, without limitation, as a result of the commencement of an Insolvency
Proceeding;
(c)          the satisfaction, release, payment, restructuring, reorganization,
replacement, reinstatement, defeasance or compromise of the Tranche A Revolver
Loans in any Insolvency Proceeding or the making of a distribution of any kind
in any Insolvency Proceeding to the Agent, for the account of the Tranche A
Lenders in full or partial satisfaction of the Tranche A Revolver Loans; or
(d)          the termination of this Loan Agreement for any reason.
If any Tranche A Prepayment Premium Trigger Event described in the foregoing
clauses (b) through (d) occurs, then, solely for purposes of calculating the
Tranche A Prepayment Premium due and payable in connection therewith, the entire
amount of the
3

--------------------------------------------------------------------------------

Tranche A Revolver Commitments shall be deemed to have been terminated on the
date on which such Tranche A Prepayment Premium Trigger Event occurs.
(c)           Section 1.1 (Definitions) of the Loan and Security Agreement is
hereby amended by changing the percentage “20%” contained in the definitions of
“Tranche A Borrowing Base” and “Tranche A-1 Borrowing Base” and substituting in
lieu thereof the percentage “12.5%”.
(d)           Section 3.2 (Fees) of the Loan and Security Agreement is hereby
amended by adding the following new sections thereto:
            3.2.5.          Specified Tranche A-1 Prepayment Premium. 
Notwithstanding anything to the contrary contained herein, upon the occurrence
of any Tranche A-1 Prepayment Premium Trigger Event, on the effective date of
the prepayment or deemed prepayment in connection therewith, the Borrowers shall
pay to Agent, for the Pro Rata benefit of the Consenting Tranche A-1 Lenders, in
lieu of the Tranche A-1 Prepayment Premium otherwise payable to the Consenting
Tranche A-1 Lenders, an amount equal to the applicable Specified Tranche A-1
Prepayment Premium with respect to such Tranche A-1 Prepayment Premium Trigger
Event.  Any Specified Tranche A-1 Prepayment Premium payable in accordance with
this Section 3.2.5 shall be presumed to be equal to the liquidated damages
sustained by the Consenting Tranche A-1 Lenders as the result of the occurrence
of the applicable Tranche A-1 Prepayment Premium Trigger Event, and the
Borrowers agree that they are reasonable under the circumstances currently
existing.  The Specified Tranche A-1 Prepayment Premium, if any, shall also be
payable in the event the Tranche A-1 Revolver Loans (and/or this Loan Agreement)
are satisfied or released by foreclosure (whether by power of judicial
proceeding), deed in lieu of foreclosure or by any other means.  THE BORROWERS
EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING SPECIFIED TRANCHE A-1
PREPAYMENT PREMIUM IN CONNECTION WITH ANY ACCELERATION OF THE TRANCHE A-1
REVOLVER LOANS.  The Borrowers expressly agree that (a) the Specified Tranche
A-1 Prepayment Premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel,
(b) the Specified Tranche A-1 Prepayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(c) there has been a course of conduct between Tranche A-1 Lenders and the
Borrowers giving specific consideration in this transaction for such agreement
to pay the Specified Tranche A-1 Prepayment Premium, (d) the Borrowers shall be
estopped hereafter from claiming differently than as agreed to in this
Section 3.2.5, (e) their agreement to pay the Specified Tranche A-1 Prepayment
Premium is a material inducement to the Consenting Tranche A-1 Lenders to enter
into the Sixth Amendment, and (f) the Specified Tranche A-1 Prepayment Premium
represents a good faith, reasonable estimate and calculation of the lost profits
or damages of the Consenting Tranche A-1 Lenders and that it would be
impractical and extremely difficult to ascertain the actual amount of damages to
the Tranche A-1 Lenders or profits lost by the Consenting Tranche A-1 Lenders as
a result of such Tranche A-1 Prepayment Premium Trigger Event.  No Lender that
is not a Consenting Tranche A-1 Lender shall be entitled to the Specified
Tranche A-1 Prepayment Premium.
4

--------------------------------------------------------------------------------

3.2.6.          Tranche A Prepayment Premium.  Upon the occurrence of any
Tranche A Prepayment Premium Trigger Event, on the effective date of the
termination or reduction of the Tranche A Revolver Commitments in connection
therewith, the Borrowers shall pay to Agent, for the Pro Rata benefit of the
Consenting Tranche A Lenders, an amount equal to the applicable Tranche A
Prepayment Premium with respect to such Tranche A Prepayment Premium Trigger
Event.  Any Tranche A Prepayment Premium payable in accordance with this Section
3.2.6 shall be presumed to be equal to the liquidated damages sustained by the
Consenting Tranche A Lenders as the result of the occurrence of the applicable
Tranche A Prepayment Premium Trigger Event, and the Borrowers agree that they
are reasonable under the circumstances currently existing.  The Tranche A
Prepayment Premium, if any, shall also be payable in the event the Tranche A
Revolver Loans (and/or this Loan Agreement) are satisfied or released by
foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure or by any other means.  THE BORROWERS EXPRESSLY WAIVE THE PROVISIONS
OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE FOREGOING TRANCHE A PREPAYMENT PREMIUM IN CONNECTION WITH ANY
TERMINATION OR REDUCTION OF THE TRANCHE A REVOLVER COMMITMENTS.  The Borrowers
expressly agree that (a) the Tranche A Prepayment Premium is reasonable and is
the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel, (b) the Tranche A Prepayment Premium shall
be payable notwithstanding the then prevailing market rates at the time payment
is made, (c) there has been a course of conduct between Tranche A Lenders and
the Borrowers giving specific consideration in this transaction for such
agreement to pay the Tranche A Prepayment Premium, (d) the Borrowers shall be
estopped hereafter from claiming differently than as agreed to in this
Section 3.2.6, (e) their agreement to pay the Tranche A Prepayment Premium is a
material inducement to the Consenting Tranche A Lenders to enter into the Sixth
Amendment, and (f) the Tranche A Prepayment Premium represents a good faith,
reasonable estimate and calculation of the lost profits or damages of the
Tranche A Lenders and that it would be impractical and extremely difficult to
ascertain the actual amount of damages to the Consenting Tranche A Lenders or
profits lost by the Consenting Tranche A Lenders as a result of such Tranche A
Prepayment Premium Trigger Event.  No Lender that is not a Consenting Tranche A
Lender shall be entitled to the Tranche A Prepayment Premium.
3.2.7.          Agreement Regarding Specified Tranche A-1 Prepayment Premium and
Tranche A Prepayment Premium.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Borrowers, the Consenting
Tranche A-1 Lenders and the Consenting Tranche A Lenders agree among themselves
that the Specified Tranche A-1 Prepayment Premium and the Tranche A Prepayment
Premium shall (i) constitute Obligations hereunder and under the other Loan
Documents and shall be secured by the Collateral, (ii) subject to the proviso to
this sentence, shall be payable and paid from proceeds of Collateral received by
the Agent, any Secured Party or the Obligors after application of such proceeds
to all other Obligations, and (iii) subject to the proviso to this sentence,
shall constitute pari passu claims against the Borrowers, such that such amounts
shall be paid on a pro rata basis amount among the Consenting Tranche A-1
Lenders and Consenting Tranche A Lenders, based upon the respective outstanding
amounts of Specified Tranche A-1 Prepayment Premium and Tranche A
5

--------------------------------------------------------------------------------

Prepayment Premium owed to such Lenders; provided that the portion (if any) of
the Specified Tranche A-1 Prepayment Premium that would have constituted the
Tranche A-1 Prepayment Premium payable to the Consenting Tranche A-1 Lenders
(but for the operation of Section 3.2.5 which provides that the Specified
Tranche A-1 Prepayment Premium is payable to such Lenders in lieu of the Tranche
A-1 Prepayment Premium) shall be payable in the order and priority set forth in
this Loan Agreement (including Section 5.5) with respect to the Tranche A-1
Prepayment Premium.
(e)          Section 8.1 (Borrowing Base Certificates) of the Loan and Security
Agreement is hereby amended by restating such section in its entirety as
follows:
8.1          Borrowing Base Certificates.  The Borrowers shall deliver to Agent
and each Co-Collateral Agent (and Agent shall promptly deliver same to Lenders)
(a) at all times prior to (x) the occurrence and during the continuation of an
Event of Default or (y) the first date on which Excess Availability for five
consecutive Business Days is less than the greater of (i) $65,000,000 or (ii)
12.5% of the lesser of (A) the aggregate Commitments at such time and (B) the
Aggregate Borrowing Base at such time (an “Accelerated Borrowing Base Reporting
Event”), not later than the twelfth (12th) Business Day after the immediately
preceding fiscal month end, a Borrowing Base Certificate prepared as of the
close of business of the previous month and (b) at all times after the
commencement and during the continuation of an Accelerated Borrowing Base
Reporting Event, not later than the last Business Day of each week, a Borrowing
Base Certificate prepared as of the close of business on the preceding Saturday,
with such weekly Borrowing Base Certificates (other than those coinciding with a
month end) updated for purchases and sales of Inventory from the prior week in a
manner consistent with the past practices of the Obligors and reasonably
approved by Agent and each Co-Collateral Agent; provided that at such time as,
in the case of clause (x) above, all Events of Default have been waived or
remedied in accordance with the terms of the Loan Documents and, in the case of
clause (y) above, the date that Excess Availability for a period of 60
consecutive calendar days exceeds the greater of (1) $65,000,000 or (2) 12.5% of
the lesser of (I) the aggregate Commitments at such time and (II) the Aggregate
Borrowing Base at such time, then the Borrowers shall deliver the Borrowing Base
Certificate pursuant to clause (a) above.  The Borrowers may elect, pursuant to
a written irrevocable notice to the Agent, to deliver Borrowing Base
Certificates on a weekly basis at any time during a Fiscal Year, provided that
the Borrowers shall continue to furnish Borrowing Base Certificates on a weekly
basis from the date of such election through January 15 of the Fiscal Year in
which such election was made.  Notwithstanding the foregoing, after the Sixth
Amendment Closing Date through and including the week ending March 3, 2018, the
Borrowers shall deliver to the Agent and each Co-Collateral Agent (and the Agent
shall promptly deliver same to Lenders), not later than the last Business Day of
each week, a Borrowing Base Certificate prepared as of the close of business on
the preceding Saturday, with such weekly Borrowing Base Certificates (other than
those coinciding with a month end) updated for purchases and sales of Inventory
from the prior week in a manner consistent with the past practices of the
Obligors and reasonably approved by Agent and each Co-Collateral Agent.  All
calculations of Excess Availability and the Tranche A-1 Utilization Amount in
any Borrowing Base Certificate shall originally be made by Borrower Agent and
certified by a Senior Officer of the
6

--------------------------------------------------------------------------------

Borrower Agent (with such certification to be in such Person’s capacity as a
Senior Officer of the Borrower Agent and not in such Person’s individual
capacity), provided that Agent may from time to time review and adjust any such
calculation (a) to reflect its reasonable estimate of declines in value of any
Collateral, due to collections received in the Dominion Accounts or otherwise;
(b) to adjust advance rates to reflect changes in dilution, quality, mix and
other factors affecting Collateral; and (c) to the extent the calculation is not
made in accordance with this Loan Agreement or does not accurately reflect the
Availability Reserve.
(f)           Section 10.1 (Affirmative Covenants) of the Loan and Security
Agreement is hereby amended by inserting the following new sections in the
appropriate numerical order:
10.1.16          Advisors; Cooperation with Advisors.
(a)          Retain (i) a financial advisor, which financial advisor shall be
reasonably acceptable to Agent, each Co-Collateral Agent and the Tranche A-1
Documentation Agent (the “Financial Advisor”) and (ii) a restructuring advisor,
which restructuring advisor shall be reasonably acceptable to Agent, each
Co-Collateral Agent and the Tranche A-1 Documentation Agent (the “Restructuring
Advisor”, and together with the Financial Advisor, each an “Obligor Advisor” and
collectively, the “Obligor Advisors”).  The retention of each Obligor Advisor
shall be on terms and conditions (including as to scope of engagement)
reasonably satisfactory to the Agent, each Co-Collateral Agent and the Tranche
A-1 Documentation Agent.  The Agent, each Co-Collateral Agent and the Tranche
A-1 Documentation Agent hereby confirm that, as of the Sixth Amendment Closing
Date, the existing engagements of (i) Alix Partners LLP as the Financial Advisor
and (ii) PJT Partners Inc. as the Restructuring Advisor satisfy the applicable
requirements set forth in this Section 10.1.16(a).  The Obligor Advisors shall
be retained by and at the sole cost and expense of the Obligors and solely on
behalf of Obligors at all times;
(b)          Fully cooperate with the Obligor Advisors (including, without
limitation, in connection with the preparation of the Cash Flow Forecast and
related reporting).  The Obligors hereby (i) authorize the Agent, each
Co-Collateral Agent and the Tranche A-1 Documentation Agent (or their respective
agents or advisors) to communicate directly with the Obligor Advisors regarding
any and all matters related to the Obligors and their Affiliates, including,
without limitation, all financial reports and projections developed, reviewed or
verified by the Obligor Advisors and all additional information, reports and
statements reasonably requested by the Agent, any Co-Collateral Agent or the
Tranche A-1 Documentation Agent, including, without limitation, as provided in
Section 10.1.2(m) of this Loan Agreement, and (ii) authorize and direct each
Obligor Advisor to provide the Agent, each Co-Collateral Agent and the Tranche
A-1 Documentation Agent (or their respective agents or advisors) with copies of
reports and other information or materials prepared or reviewed by such Obligor
Advisor as the Agent, any Co-Collateral Agent or the Tranche A-1 Documentation
Agent may reasonably request; and
7

--------------------------------------------------------------------------------

(c)          From time to time upon reasonable request of the Agent, any
Co-Collateral Agent or the Tranche A-1 Documentation Agent, conduct and cause
the Obligor Advisors to participate, together with financial officers of the
Obligors, in status calls with the Agent, each Co-Collateral Agent, the Tranche
A-1 Documentation Agent and the Tranche A-1 Lenders to discuss (i) the Cash Flow
Forecast and/or any other reports or information delivered pursuant to
Section 10.1.16(b) or Section 10.1.17 hereof or otherwise, (ii) the financial
operations and performance of the Obligors’ business, or (iii) such other
matters relating to the Obligors as the Agent, any Co-Collateral Agent or the
Tranche A-1 Documentation Agent (or their respective agents or advisors) shall
reasonably request.
provided, however, that the covenants set forth in this Section 10.1.16 shall no
longer apply after March 3, 2018.
10.1.17          Cash Flow Forecasts; Cash Flow Reports.  Prepare and deliver to
Agent, each Co-Collateral Agent, and the Tranche A-1 Documentation Agent, not
later than 2:00 pm on the last Business Day of each week (commencing with the
first such day after the Sixth Amendment Closing Date), an updated Cash Flow
Forecast, together with a report, in form and substance satisfactory to Agent,
containing a comparison for the prior two weeks for each projection set out in
the Cash Flow Forecast, and which report shall include explanations for all
material variances (including whether such variance is permanent in nature or
timing related); provided, however, that, the reporting covenant set forth in
this Section 10.1.17 shall no longer apply after March 3, 2018.
10.1.18          Financial Projections; Business Plan.  Prepare and deliver to
Agent, each Co-Collateral Agent, and the Tranche A-1 Documentation Agent, on or
before November 30, 2017 (or such later date as the Co-Collateral Agents may
agree in writing in their sole discretion), the business plan and forecasts
prepared by management of the Obligors, including projected balance sheets,
income statements, cash flow statements and availability forecasts, each in form
and substance reasonably satisfactory to the Co-Collateral Agents, on a fiscal
month basis for each fiscal month of the Obligors through the fiscal month
ending September 29, 2018.
10.1.19          Inventory Receipts.  Not permit inventory receipts for each
week ending as of the dates set forth in the table below, measured on a
cumulative basis from and after the Sixth Amendment Closing Date, to be less
than the Applicable Inventory Percentage (as set forth in the table below) of
the projected cumulative inventory receipts amount for such week(s) set forth in
the Obligors’ forecast delivered to the Agent, each Co-Collateral Agent and the
Tranche A-1 Documentation Agent on the Sixth Amendment Closing Date.

 
Week Ending
Applicable Inventory Percentage
           
November 4, 2017
80%
           
November 11, 2017
85%
         

 
 
8

--------------------------------------------------------------------------------

 

 
November 18, 2017
85%
           
November 25, 2017
90%
 

(g)           Section 11.1(c) (Events of Default) of the Loan and Security
Agreement is hereby amended by inserting the following new clause (iii) at the
end of such paragraph:  “, or (iv) Section 10.1.16, 10.1.17, 10.1.18, or 10.1.19
and such breach or failure is not cured within two (2) calendar days after a
Senior Officer of an Obligor has knowledge thereof or receives written notice
thereof from Agent, whichever is sooner”.
(h)          The parties agree that the Co-Collateral Agents and the Tranche A-1
Documentation Agent shall be subject to Section 14.11 (Confidentiality) of the
Loan and Security Agreement as fully as if they were the “Agent” and “Lenders”
specified therein.
2.            Calculation of Excess Availability for FCCR Trigger Event. 
Notwithstanding anything to the contrary in the Loan and Security Agreement, as
amended hereby, or any other Loan Document and solely for purposes of
determining whether an FCCR Trigger Event has occurred and is continuing, from
and after the Sixth Amendment Closing Date through and including December 2,
2017, Excess Availability, as of any date of determination, shall mean the
result of (a) the Tranche A Borrowing Base as of such date (without giving
effect to clause (a) of the definition of Tranche A Borrowing Base, including
the application of the text “the lesser of” preceding such clause (a)), minus
(b) the sum of (i) the outstanding principal balance of all Tranche A Revolver
Loans on such date, (ii) the outstanding amount of LC Obligations on such date,
and (iii) the Tranche A-1 Utilization Amount.
3.            Cash Management Arrangements.  Notwithstanding anything to the
contrary in the Loan and Security Agreement, as amended hereby, or any other
Loan Document, the parties agree that, notwithstanding the definition thereof,
from and after the Sixth Amendment Closing Date a Trigger Event Period shall be
deemed to have occurred and be continuing until the later of (a) March 3, 2018
and (b) the date on which Excess Availability for a period of sixty (60)
consecutive calendar days exceeds 25% of the lesser of (x) the aggregate
Commitments at such time and (y) the Aggregate Borrowing Base at such time
(other than for purposes of Section 8.1 of the Loan and Security Agreement).
4.            Conditions Precedent.  This Amendment shall become effective as of
the date first written above (the “Sixth Amendment Closing Date”) upon the
satisfaction of each of the following conditions precedent:
(a)           Amendment.  This Amendment shall have been duly executed and
delivered to the Agent by each of the Obligors, the Agent and the undersigned
Lenders.
(b)           Borrowing Base Certificate; Excess Availability.  The Agent shall
have received a Borrowing Base Certificate (and all supporting documents and
schedules) dated as of the Sixth Amendment Closing Date, in form and substance
reasonably satisfactory to it and providing a determination of the Tranche A
Borrowing Base and the Tranche A-1 Borrowing Base after giving effect to this
Amendment, and the Agent shall be satisfied that, both before and after giving
effect to any extensions of credit outstanding or to be made on the Sixth
Amendment Closing Date, no Default or Event of Default shall then exist.
9

--------------------------------------------------------------------------------

(c)           Security Interests.  The Agent and the Lenders shall be satisfied
that the Security Documents remain effective to create in favor of the Agent a
legal, valid and enforceable first priority (subject only to Permitted Liens
entitled to priority under Applicable Law) perfected security interest in and
Lien upon the Collateral.
(d)           Fees and Expenses.  The Borrowers shall have paid (i) to the Agent
all fees that are due and payable to the Agent and the Lenders on the Sixth
Amendment Closing Date (including, without limitation, the Amendment Fees
referred to below) and (ii) to such other Person(s) as are entitled thereto, all
reasonable and documented fees and out-of-pocket expenses to be paid to such
Person on the Sixth Amendment Closing Date (including, without limitation, all
reasonable and documented fees, out-of-pocket charges and disbursements of
counsel to the Agent, each Co-Collateral Agent and the Tranche A-1 Documentation
Agent), accounting, appraisal, consulting and other reasonable and documented
fees and out-of-pocket expenses to the extent invoiced prior to or on the Sixth
Amendment Closing Date.
(e)           No Default, Etc.  Immediately after giving effect to this
Amendment and transactions hereunder, including all extensions of credit to be
made on the Sixth Amendment Closing Date, (i) no Default or Event of Default
shall exist and (ii) the representations and warranties set forth in Section 9
of the Loan and Security Agreement shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to the
extent that any representation or warranty is already qualified or modified by
materiality in the text thereof) as of the Sixth Amendment Closing Date, as
though made on and as of such date (except to the extent that such
representation or warranty relates to an earlier date or period, in which case
as of such earlier date or period).
(f)           Other.  The Agent shall have received such additional documents,
instruments and information as are customary for transactions of this type as
the Agent may reasonably request to effect the transactions contemplated hereby.
For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed Sixth Amendment Closing Date specifying its
objection thereto.
5.             Representations and Warranties.  Each of the Obligors hereby
represents and warrants to the Agent and the Lenders as of the date hereof as
follows:
(a)           Authorization.  The execution and delivery by each Obligor of this
Amendment and all other instruments and agreements required to be executed and
delivered by such Loan Party in connection with the transactions contemplated
hereby or referred to herein (collectively, the “Amendment Documents”), and the
performance by each of the Obligors of any of its obligations and agreements
under the Amendment Documents, the Loan and Security Agreement and the other
Loan Documents, as amended hereby (i) have been duly authorized by all
corporate, stockholder, partnership or limited liability company action required
to be taken by the Obligors and (ii) will not require any consent or approval of
any holders of Capital Stock of
10

--------------------------------------------------------------------------------

any Obligor, other than those already obtained; (1) contravene the Organic
Documents of any Obligor; (2) violate or cause a material default under any
Applicable Law or Material Contract; or (3) result in or require the imposition
of any Lien (other than Permitted Liens and Liens granted under the Loan
Documents) on any Property of any Obligor.
(b)           Enforceability.  Each of this Amendment, the other Amendment
Documents, the Loan and Security Agreement and the other Loan Documents, as
amended hereby, is a legal, valid and binding obligation of each Obligor party
thereto, enforceable against each Obligor in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.
(c)           Governmental Approvals.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Obligor of this Amendment, the other Amendment Documents, the Loan
and Security Agreement, as amended hereby, or the consummation by the Obligors
of the transactions among the parties contemplated hereby and thereby or
referred to herein.
(d)           Representations and Warranties.  Immediately after giving effect
to this Amendment, the representations and warranties set forth in Section 9 of
the Loan and Security Agreement are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to the extent
that any representation or warranty is already qualified or modified by
materiality in the text thereof) as of the Sixth Amendment Closing Date, as
though made on and as of such date (except to the extent that such
representation or warranty relates to an earlier date or period, in which case
as of such earlier date or period).
(e)           No Material Adverse Effect.  Since January 28, 2017, there have
been no changes in the financial condition of any Obligor or Subsidiary that,
alone or in the aggregate, could reasonably be expected to have a Material
Adverse Effect.
6.             Amendment Fees.  In consideration of the Agent and the
undersigned Lenders entering into this Amendment, the Borrowers agree to pay to
the Agent, (i) for the ratable benefit of the Consenting Tranche A Lenders
consenting to this Amendment by 1:30 p.m. (Boston time) on October 24, 2017, a
fee in an amount equal to 10 basis points on the Tranche A Revolver Commitment
of each such Consenting Tranche A Lender and (ii) for the ratable benefit (based
on their respective Tranche A-1 Revolver Commitments) of the Consenting Tranche
A-1 Lenders consenting to this Amendment by 1:30 p.m. (Boston time) on October
24, 2017, a fee in an aggregate amount equal to $1,500,000 (such fees, the
“Amendment Fees”).  The Amendment Fees shall be fully earned and due and payable
in full on the Sixth Amendment Closing Date.  Once paid, the Amendment Fees
shall not be refundable for any reason whatsoever.
7.            Survival of Representations and Warranties.  All representations
and warranties made in this Amendment or in any other Loan Document shall
survive the execution and delivery of this Amendment.  Such representations and
warranties have been or will be relied upon by the Agent and each Lender,
regardless of any investigation made by the Agent or any Lender or on their
behalf and notwithstanding that the Agent or any Lender may have had notice
11

--------------------------------------------------------------------------------

or knowledge of any Default at the time of any extension of credit under the
Loan and Security Agreement, and shall continue in full force and effect as long
as any Loan or any other Obligation under the Loan and Security Agreement or any
other Loan Document shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
8.            Amendment as Loan Document.  This Amendment constitutes a “Loan
Document” under the Loan and Security Agreement.
9.            Amendment of Loan and Security Agreement.  On the Sixth Amendment
Closing Date, this Amendment shall amend the Loan and Security Agreement.  On
the Sixth Amendment Closing Date, the rights and obligations of the parties
evidenced by the Loan and Security Agreement shall be evidenced by the Loan and
Security Agreement, as amended by this Amendment, and the other Loan Documents,
and the grant of a security interest in the Collateral by the relevant Obligors
under the Loan and Security Agreement and the other Loan Documents shall
continue under but as amended by this Amendment, and shall not in any event be
terminated, extinguished or annulled but shall hereafter be governed by the Loan
and Security Agreement, as amended by this Amendment, and the other Loan
Documents.  All references to the Loan and Security Agreement in any Loan
Document or other document or instrument delivered in connection therewith shall
be deemed to refer to the Loan and Security Agreement as amended by this
Amendment.  Nothing contained herein shall be construed as a novation of the
Obligations outstanding under and as defined in the Loan and Security Agreement,
which shall remain in full force and effect, except as modified hereby.
10.           Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS
LAW SECTIONS 5-1401 AND 5-1402 (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).
11.           Execution.  This Amendment may be executed in counterparts, each
of which taken together shall constitute one instrument.  This Amendment may be
executed and delivered by facsimile or electronic transmission (including .pdf
file), and they shall have the same force and effect as manually signed
originals.  The Agent may require confirmation by a manually-signed original,
but failure to request or deliver same shall not limit the effectiveness or any
facsimile or electronic transmission signature.
12.           Limited Effect.  This Amendment relates only to the specific
matters expressly covered herein, shall not be considered to be an amendment or
waiver of any rights or remedies that the Agent or any Lender may have under the
Loan and Security Agreement, under any other Loan Document (except as expressly
set forth herein) or under Applicable Law, and shall not be considered to create
a course of dealing or to otherwise obligate in any respect the Agent or any
Lender to execute similar or other amendments or waivers or grant any amendments
or waivers under the same or similar or other circumstances in the future.
12

--------------------------------------------------------------------------------

13.           Ratification by Guarantors.  Each of the Guarantors acknowledges
that its consent to this Amendment is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Amendment and to the
documents and agreements referred to herein.  Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Amendment, such
Guarantor’s Guaranty shall remain in full force and effect without modification
thereto and (ii) nothing herein shall in any way limit any of the terms or
provisions of such Guarantor’s Guaranty or any other Loan Document executed by
such Guarantor (as the same may be amended from time to time), all of which are
hereby ratified, confirmed and affirmed in all respects.  Each of the Guarantors
hereby agrees and acknowledges that no other agreement, instrument, consent or
document shall be required to give effect to this Section 13.  Each of the
Guarantors hereby further acknowledges that the Borrowers, the Agent and any
Lender may from time to time enter into any further amendments, modifications,
terminations and/or amendments of any provisions of the Loan Documents without
notice to or consent from such Guarantor and without affecting the validity or
enforceability of such Guarantor’s Guaranty or giving rise to any reduction,
limitation, impairment, discharge or termination of such Guarantor’s Guaranty.
14.           Reaffirmation of Grant of Security Interests, Etc.  Each Obligor
hereby reaffirms its grant to Agent, for the benefit of Secured Parties, of a
continuing security interest in and Lien upon the Collateral of such Obligor of
every kind and nature, whether now owned or hereafter acquired or arising, and
wherever located, all as provided in the Loan and Security Agreement and in the
other Loan Documents, and each Obligor reaffirms that the Obligations are and
shall continue to be secured by the continuing security interest and Lien
granted by such Obligor to the Agent, for the benefit of Secured Parties,
pursuant to the Loan and Security Agreement and the other Loan Documents.


[Remainder of Page Intentionally Left Blank]
 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
Second Amended and Restated Loan and Security Agreement to be executed and
delivered as of the date first above written.



 
BORROWERS:
           
THE BON-TON DEPARTMENT STORES, INC.
                   
By:
/s/ Nancy A. Walsh
   
Name:
Nancy A. Walsh
   
Title:
Executive Vice President – CFO
           
CARSON PIRIE SCOTT II, INC.
                   
By:
/s/ Nancy A. Walsh
   
Name:
Nancy A. Walsh
   
Title:
Executive Vice President – CFO
           
BON-TON DISTRIBUTION, LLC
                   
By:
/s/ Nancy A. Walsh
   
Name:
Nancy A. Walsh
   
Title:
Executive Vice President – CFO
           
MCRIL, LLC
                   
By:
/s/ Nancy A. Walsh
   
Name:
Nancy A. Walsh
   
Title:
Executive Vice President – CFO
           
BONSTORES REALTY ONE, LLC
                   
By:
/s/ Nathaniel Adams
   
Name:
Nathaniel Adams
   
Title:
VP – General Counsel
           
BONSTORES REALTY TWO, LLC
           
By:
/s/ Nathaniel Adams
   
Name:
Nathaniel Adams
   
Title:
VP – General Counsel
 

 
 
[Bon-Ton – Sixth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 
The following Persons are signatories to this Sixth Amendment to Second Amended
and Restated Loan and Security Agreement in their capacity as Obligors and not
as Borrowers:



 
THE BON-TON STORES, INC.
                   
By:
/s/ Nancy A. Walsh
   
Name:
Nancy A. Walsh
   
Title:
Executive Vice President – CFO
                   
THE BON-TON GIFTCO, LLC
                   
By:
/s/ Nathaniel Adams
   
Name:
Nathaniel Adams
   
Title:
VP – General Counsel
                   
BONSTORES HOLDINGS ONE, LLC
                   
By:
/s/ Nathaniel Adams
   
Name:
Nathaniel Adams
   
Title:
VP – General Counsel
                   
BONSTORES HOLDINGS TWO, LLC
                   
By:
/s/ Nathaniel Adams
   
Name:
Nathaniel Adams
   
Title:
VP – General Counsel
 

 


[Bon-Ton – Sixth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A.,
   
as Agent, a Co-Collateral Agent and
   
a Tranche A Lender
                   
By:
/s/ Andrew Cerussi
   
Name:
Andrew Cerussi
   
Title:
Director
         

 
 


[Bon-Ton – Sixth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
   
as a Co-Collateral Agent and a Tranche A Lender
                   
By:
/s/ Ian Maccubbin
   
Name:
Ian Maccubbin
   
Title:
Vice President
 





 
[Bon-Ton – Sixth Amendment to Loan and Security Agreement]


--------------------------------------------------------------------------------




 
CITIZENS BANK OF PENNSYLVANIA,
   
as a Tranche A Lender
                   
By:
/s/ Michael Ganann
   
Name:
Michael Ganann
   
Title:
Senior Vice President
 





 
[Bon-Ton – Sixth Amendment to Loan and Security Agreement]


--------------------------------------------------------------------------------

 
PNC BANK NATIONAL ASSOCIATION,
   
as a Tranche A Lender
                   
By:
/s/ Patrick M. Cornell
   
Name:
Patrick M. Cornell
   
Title:
SVP
 

 
 
 


[Bon-Ton – Sixth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 
FIFTH THIRD BANK,
   
as a Tranche A Lender
                   
By:
/s/ Kristina M. Miller
   
Name:
Kristina M. Miller
   
Title:
Senior Vice President
 

 
 
 
[Bon-Ton – Sixth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------


 

 
TD BANK, N.A.,
   
as a Tranche A Lender
                   
By:
/s/ Stephen A. Caffrey
   
Name:
Stephen A. Caffrey
   
Title:
Vice President
 

 
 


[Bon-Ton – Sixth Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------




 
SIEMENS FINANCIAL SERVICES, INC.,
   
as a Tranche A Lender
                   
By:
/s/ Mark Schafer
   
Name:
Mark Schafer
   
Title:
Vice President
                   
By:
/s/ John Finore
   
Name:
John Finore
   
Title:
Vice President
         



 
[Bon-Ton – Sixth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------


 

 
BLUE HILLS BANK,
   
as a Tranche A Lender
                   
By:
/s/ Yvonne Kizner
   
Name:
Yvonne Kizner
   
Title:
SVP – Asset Based Lending
 

 
 
 
 
[Bon-Ton – Sixth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------


 

 
WEBSTER BUSINESS CREDIT CORPORATION,
   
as a Tranche A Lender
                   
By:
/s/ James Cullen
   
Name:
James Cullen
   
Title:
SVP
 



 
 


[Bon-Ton – Sixth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 
CRYSTAL FINANCE LLC,
   
as a Tranche A-1 Documentation Agent
                   
By:
/s/ Mirko Andric
   
Name:
Mirko Andric
   
Title:
Managing Director
           
CRYSTAL FINANCIAL SPV LLC,
   
as a Tranche A-1 Lender
                   
By:
/s/ Mirko Andric
   
Name:
Mirko Andric
   
Title:
Managing Director
           
CRYSTAL FINANCIAL SBIC LP,
   
as a Tranche A-1 Lender
                   
By:
/s/ Matthew J. Governali
   
Name:
Matthew J. Governali
   
Title:
Managing Director
 

 
 
 
[Bon-Ton – Sixth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 
GOLDMAN SACHS INTERNATIONAL,
   
as a Tranche A-1 Lender
                   
By:
/s/ Shital Bhatt
   
Name:
Shital Bhatt
   
Title:
Authorized Signatory
 



 
[Bon-Ton – Sixth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------


 

 
SPECIAL SITUATIONS INVESTING GROUP, INC.,
   
as a Tranche A-1 Lender
                   
By:
/s/ Daniel Oneglia
   
Name:
Daniel Oneglia
   
Title:
Authorized Signatory
 



 
 
 
[Bon-Ton – Sixth Amendment to Loan and Security Agreement]


--------------------------------------------------------------------------------




 
GORDON BROTHERS FINANCE COMPANY, LLC,
   
as a Tranche A-1 Lender
                   
By:
/s/ David Vega
   
Name:
David Vega
   
Title:
Managing Director
 



 
 
[Bon-Ton – Sixth Amendment to Loan and Security Agreement]


--------------------------------------------------------------------------------

 
GACP I, L.P.,
   
as a Tranche A-1 Lender
                   
By:
/s/ John Ahn
   
Name:
John Ahn
   
Title:
President
 



 
 
[Bon-Ton – Sixth Amendment to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
PATHLIGHT CAPITAL LLC,
   
as a Tranche A-1 Lender
                   
By:
/s/ Katie Hendricks
   
Name:
Katie Hendricks
   
Title:
Director
 



 
 
 
[Bon-Ton – Sixth Amendment to Loan and Security Agreement]


--------------------------------------------------------------------------------




 
SPECIAL VALUE CONTINUATION PARTNERS, LP,
   
as a Tranche A-1 Lender
                   
By:
/s/ Philip Tseng
   
Name:
Philip Tseng
   
Title:
Managing Partner
                   
TENNENBAUM ENHANCED YIELD OPERATING I, LLC,
   
as a Tranche A-1 Lender
                   
By:
/s/ Philip Tseng
   
Name:
Philip Tseng
   
Title:
Managing Partner
 



 
 
 
[Bon-Ton – Sixth Amendment to Loan and Security Agreement]


--------------------------------------------------------------------------------

 

 
TACTICAL VALUE SPN - GLOBAL DIRECT LENDING L.P.,
   
as a Tranche A-1 Lender
                   
By:
/s/ Jerry Capria
   
Name:
Jerry Capria
   
Title:
Authorized Signatory
                   
KKRLP II GERMAN FUNDING LLC,
   
as a Tranche A-1 Lender
                   
By:
/s/ Jerry Capria
   
Name:
Jerry Capria
   
Title:
Authorized Signatory
           
KKR - VRS CREDIT PARTNERS L.P.,
   
as a Tranche A-1 Lender
                   
By:
/s/ Jerry Capria
   
Name:
Jerry Capria
   
Title:
Authorized Signatory
           
CORPORATE CAPITAL TRUST, INC.,
   
as a Tranche A-1 Lender
                   
By:
/s/ Jerry Capria
   
Name:
Jerry Capria
   
Title:
Authorized Signatory
 





[Bon-Ton – Sixth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------
